                   IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                        DIVISION OF ST. THOMAS AND ST. JOHN

CROWN BAY MARINA, L.P.,                              )
                                                     )
                                         Plaintiff,  )               CASE NO. 3:18-CV-69
                                                     )
                     vs.                             )
                                                     )
JEFFREY EPSTEIN & MICHELLE’S                         )
TRANSPORTATION COMPANY, LLC, and                     )
BIN N BARGE, a 70’ transport barge and her tackle,   )
Gear, apparel and appurtenances, in rem,             )
                                                     )
                                         Defendants. )
_______________________________________________ )

                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 24th day of October, 2018, I electronically filed Plaintiff’s Notice

of Appearance [ECF # 5] with the Clerk of Court using the CM/ECF system, and that I have

mail/emailed this document to the following non-filer user:


              Jeffrey Epstein & Michelle’s Transportation Company, LLC
              6100 Red Hook Qtr., B-3
              St. Thomas, VI 00802
              annrodriguez@yahoo.com



                                                     /s/ DAVID J. CATTIE
                                                     David J. Cattie, Esq. – V.I. Bar No. 964
                                                     The Cattie Law Firm, P.C.
                                                     1710 Kongens Gade
                                                     St. Thomas, VI 00802
                                                     Tel: (340) 775-1200
                                                     Fax: (800) 878-5237
                                                     Email: david.cattie@cattie-law.com
